United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Charleston, SC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1570
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On May 25, 2010 appellant filed a timely appeal from a December 9, 2009 decision of
the Office of Workers’ Compensation Programs (OWCP). The Board assigned Docket No.
10-1570.
In a June 25, 1999 decision, OWCP reduced appellant’s compensation effective July 18,
1999 based on its determination that he was capable of earning wages of $294.00 per week in the
constructed position of management trainee.1 Appellant requested modification of OWCP’s
June 25, 1999 wage-earning capacity determination and, in its December 9, 2009 decision,
OWCP found that appellant had not met his burden of proof to modify the June 25, 1999
decision.
In support of his request for modification of OWCP’s June 25, 1999 wage-earning
capacity determination, appellant submitted new medical evidence to support that he could not
perform management trainee duties. In a September 2, 2009 report, Dr. Wilson stated that
1

OWCP accepted that on March 30, 1990 appellant, then a 29-year-old painter, sustained a lumbosacral strain
and aggravation of preexisting spondylolisthesis at L4 through S1 due to picking up a tool box on two occasions on
that date. On April 23, 1997 Dr. William E. Wilson, an attending Board-certified orthopedic surgeon, performed
decompression and fusion surgery at L5-S1 which was authorized by OWCP.

appellant’s symptoms had been aggravated and that he had spondylolisthesis, degenerative disc
disease and lumbar radiculopathy due to his 1990 work injury. He noted that appellant continued
to have work-related chronic low back pain and radicular leg pain which had not resolved over
an approximately 12-year period in spite of surgery. Dr. Wilson found that, due to the fact that
appellant remained symptomatic and had not been able to work during this period, it is unlikely
that he would return to significant gainful employment. In a September 30, 2009 report,
Dr. Wilson stated that appellant continued to have work-related chronic low back pain and
radicular leg pain caused by abnormalities at L4-5 and L5-S1. Appellant had been unable to
work over the past 11 to 12 years in spite of surgery and, in fact, was currently more
symptomatic. Dr. Wilson attributed these problems to the 1990 work injury and posited that
appellant had more than an aggravation of degenerative disc disease in 1990. He found that
appellant was disabled from all work.
In an October 13, 2009 report, Dr. Castellone, an attending Board-certified family
practitioner, stated that appellant suffered a work injury in 1990 which resulted in degenerative
disc disease and a ruptured disc. He asserted that appellant’s work-related condition worsened
over the years and that he had chronic pain which interfered with his activities of daily living and
which caused him to be 100 percent permanently and totally disabled. Due to his work injury,
appellant used large doses of powerful narcotic analgesics on a daily basis.2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
In determining whether a claimant is entitled to compensation benefits, OWCP is
required by statute and regulation to make findings of fact.5 OWCP procedure further specifies
that a final decision of OWCP must include findings of fact and provide clear reasoning which
allows the claimant to “understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.”6 These requirements are supported by Board precedent.7
In the December 9, 2009 decision, OWCP did not provide adequate findings of fact or
clear reasoning explaining to appellant the basis for its denial of his request to modify its
June 25, 1999 wage-earning capacity determination. It provided only brief discussions of the
2

Appellant also submitted a number of medical reports that had previously been submitted to OWCP.

3

Stanley B. Plotkin, 51 ECAB 700 (2000).

4

Id.

5

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

7

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

2

medical evidence submitted by appellant and did not explain why this medical evidence did not
meet one of the standards for modifying a wage-earning capacity determination, i.e., showing the
existence of a material change in the nature and extent of a claimant’s injury-related condition.8
Another way of showing that a wage-earning capacity determination should be modified is to
show that the original determination was erroneous. However, OWCP did not provide any
discussion of whether the evidence of record showed that the June 25, 1999 wage-earning
capacity determination was erroneous. Given the fact that OWCP provided limited findings of
fact and reasoning for its holding, appellant would not understand the precise defect of his claim
and would not be apprised of the kind of evidence which would tend to overcome it.
Therefore, the case shall be remanded to OWCP in order to meet its obligation to present
adequate findings of fact and reasoning in support of its decision regarding whether appellant
met his burden of proof to modify its June 25, 1999 wage-earning capacity determination. After
such development it deems necessary, OWCP shall issue an appropriate merit decision on this
matter.
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

Moreover, OWCP did not discuss the requirements of the management trainee position or adequately explain
how appellant’s medical condition would have allowed him to perform the specific duties of the position.

3

